Citation Nr: 0200927	
Decision Date: 01/28/02    Archive Date: 02/05/02

DOCKET NO.  99-15 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for pleurisy.  

2.  Entitlement to service connection for varicose veins of 
the right leg.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from April 1942 to January 
1946 and from February 1948 to May 1964.  

By rating action in March 1966, the RO denied service 
connection for pleurisy.  The veteran was notified of this 
decision and did not appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 decision by the RO 
which, in part, denied service connection for pleurisy and 
varicose veins of the right leg.  A personal hearing at the 
RO was held in January 1999.  In June 2001, a hearing was 
held at the RO before the undersigned, who is a member of the 
Board designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(a) (West 1991 & Supp. 
2001).  

Although the RO denied the claim of service connection for 
pleurisy on the basis that it was not well grounded, the 
claim can be reopened only upon submission of new and 
material evidence.  While the veteran was not prejudiced by 
the RO's action, the Board is required to conduct an 
independent new and material evidence analysis in claims 
involving final rating decisions.  See Barnett v. Brown, 8 
Vet. App. 1 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996).  
Accordingly, the issue has been recharacterized on the first 
page of this document to reflect the appropriate adjudicatory 
considerations of the appeal.  


FINDINGS OF FACT

1.  Service connection for pleurisy was finally denied by an 
unappealed rating decision by the RO in March 1966.  

2.  The additional evidence received in connection with the 
veteran's request to reopen the claim of service connection 
for pleurisy is either cumulative of evidence already of 
record or is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  

3.  Varicose veins of the right leg were not present in 
service or until many years after service, and there is no 
evidence that any current varicose veins of the right leg are 
related to service.  


CONCLUSIONS OF LAW

1.  The March 1966 rating decision that denied service 
connection for pleurisy is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (2001).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for pleurisy.  38 
U.S.C.A. §§ 5103A, 5107, 5108 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326); 38 
C.F.R. §§ 3.156(a), 20.1105 (2001).  

3.  The veteran does not have varicose veins of the right leg 
due to disease or injury which was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 66 Fed. 
Reg. 45,620 (August 29, 2001) (to be codified at sections 
including 38 C.F.R. §§ 3.102, 3.159 and 3.326); 38 C.F.R. 
§ 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New & Material Evidence - Pleurisy

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104(a), 
20.302(a) (2001).  

As noted above, service connection for pleurisy was denied by 
the RO in March 1966.  The veteran was notified of this 
decision and did not file a timely appeal.  Because the 
present appeal does not arise from an original claim, but 
rather comes from an attempt to reopen a claim which was 
denied previously, the Board must bear in mind the important 
distinctions between those two types of claims.  In order to 
reopen a claim which has been previously finally denied, the 
claimant must present new and material evidence.  38 U.S.C.A. 
§ 5108 (West 1991).  

Section 5108 of Title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

Current caselaw provides for a three-step approach in 
determining whether new and material evidence has been 
presented to reopen a claim.  First, it must be determined 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, it must be determined immediately upon 
reopening whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(A); and third, if the claim is 
well grounded, the merits of the claim must be evaluated 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  However, recent legislation has eliminated the well-
grounded requirement.  

Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim and redefines the obligations of VA 
with respect to its duty-to-assist obligation.  It revised 
section 5103 to impose on VA, upon receipt of a complete or 
substantially complete application, a duty to notify the 
claimant of any information, and any medical or lay evidence, 
not already submitted that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West Supp. 2001).  The VCAA 
also provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
his claim, and provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
This change in the law was made applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, as codified in 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5107, 5126 (West Supp. 2001).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
addition, implementing regulations have been published at 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).  

Because of the change in the law brought about by the VCAA, a 
determination is necessary as to the potential for prejudice 
to the veteran were the Board to proceed to consider the 
merits of the issue presented.  It is apparent that the RO 
has not yet considered whether any additional notification or 
development actions are required under the VCAA and 
implementing regulations.  However, in this case, pertinent 
VA treatment records have been obtained in connection with 
the development of this claim.  The veteran was given an 
opportunity to submit records of treatment identified during 
his June 2001 hearing.  The veteran has not alleged the 
presence of any private medical records which would be 
relevant to the claim at issue on appeal.  The Board also 
notes that while the VCAA has resulted in changes to 38 
C.F.R. § 3.156(a), the new regulation does not apply because 
the veteran's claim to reopen his finally decided claim was 
not received on or after August 29, 2001.  See 66 Fed. Reg. 
45620 (August 29, 2001).

Thus, the Board finds that no prejudice to the veteran would 
result from the Board's consideration of this case, despite 
the fact that the RO has not been afforded the opportunity to 
consider whether any additional notification or development 
actions are required under the VCAA or implementing 
regulations.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  Consequently, the Board finds that no further RO 
development of the issue on appeal is necessary.  

The evidence of record at the time of the March 1966 rating 
decision included the veteran's service medical records and a 
February 1966 VA examination report.  

The service medical records show treatment for pharyngitis in 
November 1953, influenza in November 1957 and, periodic 
treatment for colds from 1954 to 1964.  Chest x-ray studies 
in December 1957, May 1959, August 1962, and on his 
separation examination in February 1964, show the veteran's 
lungs were normal.  

The February 1966 VA examination report indicated that there 
was no history of pneumonia or lung infection.  The veteran 
complained of sharp chest pain attacks.  On examination, 
there was no dyspnea, cough, or hemoptysis.  Expansion of the 
chest was full and equal, bilaterally.  The veteran's lungs 
were clear to percussion and auscultation, and no rales were 
heard.  A chest x-ray study showed some prominence of the 
basal shadows which were interpreted as nonspecific.  The 
diagnoses included pleurisy, not found on this examination.  

Based on the above evidence, the RO denied service connection 
for pleurisy in March 1966.  The veteran was notified of this 
decision and did not appeal.  

The pertinent evidence added to the record since the March 
1966 rating decision includes numerous private medical 
records for treatment from 1996 to 1999, and transcripts of a 
personal hearing before a hearing officer in January 1999, 
and before the undersigned member of the Board sitting at the 
RO in June 2001.  

The private medical records show treatment for multiple 
medical problems, including organic heart disease, coronary 
artery disease, hypertension, and chronic chest pains 
associated at various times with the veteran's heart disease, 
bronchitis, and pneumonia.  The record also includes numerous 
chest x-ray studies from 1996 to 1999.  In November 1996 x-
ray studies showed multiple bilateral pulmonary nodules in 
the upper and lower lobes suggestive of possible metastatic 
disease.  However, subsequent reports indicate that the 
abnormal findings were probably reflective of an inflammatory 
process which was partially resolved rather than definite 
changes of metastatic disease.  (See April 1997 chest x-ray 
study).  The veteran was treated for bronchitis in April 
1998.  In December 1998, the veteran's lung fields were clear 
to auscultation and percussion.  A discharge summary report 
in February 1999 included the diagnoses of pneumonia, 
congestive heart failure, bronchitis, and chronic obstructive 
pulmonary disease (COPD).  

At the personal hearing at the RO in January 1999, the 
veteran testified that he did not have any residual 
disability related to the pleurisy he had in service and that 
his chest complaints were related to old age and his heart 
condition.  (T p.7).  

At a Travel Board hearing before the undersigned member of 
the Board in June 2001, the veteran testified that he 
believes he was hospitalized during service in 1953 for 
anxiety.  The veteran stated that he couldn't remember 
exactly why he was hospitalized as he did not have any 
obvious physical problems that he could recall.  The veteran 
stated that he remembered having some difficulty breathing 
and that it was the first time that he had ever heard the 
term "pleurisy."  The veteran testified that he was 
discharged from the hospital after five days and that he was 
returned to his unit without any further problems.  The 
veteran testified that since the one incident in service, he 
had no respiratory problems until around 1978 or 1980.  (T 
pp. 14 and 15).

The private medical records from 1996 to 1999 show that the 
veteran was seen on numerous occasions for various medical 
problems primarily related to his heart disease, including 
bronchitis and pneumonia.  The additional private records do 
not show any current disability which is shown to be related 
to pleurisy.  Moreover, the medical reports do not offer any 
probative information or medically link the veteran's current 
respiratory problems to military service.  Thus, the 
additional private medical reports are not material.  

As to the veteran's testimony, lay persons are not competent 
to offer medical opinions, nor does such testimony provide a 
sufficient basis for reopening a previously disallowed claim.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that 
where resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  

In summary, the Board finds that the additional evidence is 
not new and material, since it does not include a diagnosis 
of pleurisy or any residual disability which is shown to be a 
residual of pleurisy nor is there any competent medical 
findings linking the veteran's current respiratory problems 
to service.  Accordingly, a basis to reopen the claim of 
service connection for pleurisy has not been presented.  

Service Connection - In General

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  Among other things, 
this law redefines the obligations of VA with respect to its 
duty-to-assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000), as codified in 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5107, 5126 
(West Supp. 2001).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  In addition to the above law, implementing 
regulations have been issued.  These are found at 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).  

Because of the change in the law and regulations brought 
about by the VCAA, a determination is necessary as to the 
potential for prejudice to the veteran were the Board to 
proceed to consider the merits of the issue presented.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition, in 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court of Appeals for Veterans Claims (Court) held that where 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  

In this case, it is the Board's conclusion that, regarding 
the issue of service connection for right leg varicose veins, 
the new law and regulations do not preclude the Board from 
proceeding to an adjudication at this time.  This is so 
because the requirements of the new law and regulations have 
already been satisfied.  By the Statement of the Case (SOC) 
and Supplemental Statement of the Case furnished the veteran, 
the RO has notified him of the information and evidence 
necessary to substantiate his claim.  Pertinent post-service 
medical records have been associated with the record.  The 
veteran testified at two personal hearings and transcripts of 
those hearings have been associated with the claims file.  
There is no indication that additional evidence exists and 
can be obtained on the issue here in question.  Therefore, 
the Board finds that adjudication of this appeal, without 
referral to the RO for initial consideration under the new 
law and regulations, poses no risk of prejudice to the 
veteran.  

Additionally, the Board notes that although the RO denied the 
veteran's claim of service connection for right leg varicose 
veins on the grounds that the claim was not well grounded, 
all relevant evidence identified by the veteran was obtained 
and associated with the claims file.  Furthermore, the 
veteran and his representative were notified of the 
requirements for service connection and were provided with 
the opportunity to present evidence and arguments regarding 
this issue.  Where the appellant has been fully notified and 
is aware of the type of evidence required to substantiate his 
claim, and where there has been extensive factual development 
of the case which indicates that no additional assistance 
would aid in further developing the claim, the VCAA is 
inapplicable.  Wensch v. Principi, No. 99-2210, slip op. at 8 
(U.S. Vet. App. Dec. 20, 2001)(citing Dela Cruz v. Principi, 
15 Vet. App. 143 (2001)(The Secretary is not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.").  
Accordingly, it is determined that the veteran will not be 
prejudiced by the Board proceeding with the adjudication of 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service during a period of war.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  

Alternate methods are provided within this framework by which 
service connection may be granted.  For example, the 
chronicity provisions of 38 C.F.R. § 3.303(b) (2001) are 
applicable where evidence, regardless of its date, shows that 
a claimant had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  

Analysis - Varicose Veins

In the instant case, the veteran asserts that his right leg 
varicose veins were caused by trauma from physical training 
during service in WWII.  The veteran contends that the 
training involved simulated hand-to-hand combat whereby the 
combatants kicked at the legs of their opponents and knocked 
them to the ground.  The veteran asserts that the repetitive 
kicking caused the varicose veins in his right leg.  

The service medical records show no treatment, diagnosis, or 
pertinent abnormalities referable to any right leg problems 
or varicose veins of the right leg.  The record shows 
treatment for flat arches with slight tibial torsion in July 
1961.  The veteran's separation examination in February 1964 
shows no abnormalities of the right leg or evidence of any 
vascular impairment of the right lower extremity.  

The veteran made no mention of any right leg problems or 
varicose veins on his original application for VA benefits 
received in May 1946.  Furthermore, no vascular abnormalities 
or varicose veins of the right leg were noted on VA 
examination in February 1966.  

A service department outpatient progress note for treatment 
of flat feet in January 1979 indicates that circulation of 
the veteran's right lower extremity was "OK."  The first 
evidence of any right leg vascular problem was noted on a 
service department outpatient report dated in October 1981.  
At that time, the veteran reported a long history of varicose 
veins involving his right leg.  The veteran reported swelling 
in the right leg for the past year which had worsened over 
the past 3 to 6 months; he also reported the development of 
pain in the leg and mild ankle edema after prolonged standing 
over the past month.  The impression was superficial venous 
stasis medial right leg.  Deep venous system was patent and 
competent.  The remainder of the pertinent private medical 
records show occasional treatment for prominent varicosities 
on the medial and posterior aspect of the right leg and calf.  

As noted above, the veteran offered testimony at a June 2001 
hearing before the undersigned Member of the Board.  He 
stated that he participated in hand-to-hand combat training, 
which involved his being struck in the left leg many times.  
He identified treatment by a VA specialist and his private 
physician. 

In reviewing the evidentiary record, the Board finds no basis 
to conclude that the veteran's current right leg varicose 
veins are related to military service.  As indicated above, 
there were no abnormalities or diagnosis of varicose veins or 
any vascular problems involving the veteran's right leg 
during service or until many years thereafter.  The first 
evidence of varicose veins was in 1981, more than 17 years 
after the veteran's discharge from service.  Moreover, in 
March 1999, a private physician indicated that the veteran 
had primary varicosities secondary to valvular incompetence 
of the greater saphenous vein.  The examiner noted that 
primary varicosities are caused by a structural valve problem 
and not by type of work or military training.  The examiner 
opined that the underlying etiology of the veteran's 
incompetence of the greater saphenous vein was not caused by 
military training, combat, or cold weather.  

There is no evidence contained in the claims folder, other 
than the veteran's contentions, which would tend to establish 
a medical link between his current right leg varicose veins 
and military service.  The veteran, as a layman, is not 
competent to provide an opinion regarding medical causation 
or etiology.  See Espiritu.  At the hearing in January 1999, 
the veteran was told that his claim could not be granted 
because there was no evidence showing that his current right 
leg varicose veins were incurred or aggravated during service 
which was nearly 35 years previously.  The veteran has not 
provided any evidence to show otherwise.  In addition, at the 
hearing before the undersigned, the veteran noted that no 
physician had related any current right leg varicose veins to 
service.  (T p.10-11).  Inasmuch as there is no evidence of 
right leg varicose veins in service and there is no medical 
evidence that any current varicose veins had its onset in 
service, the Board finds that there is no basis to grant 
service connection for varicose veins of the right leg.  The 
preponderance of the evidence is against the claim.  


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for pleurisy, the appeal is 
denied.  

Service connection for varicose veins of the right leg is 
denied.  




		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

